555 S.E.2d 240 (2001)
252 Ga. App. 16
JACKSON,
v.
The STATE.
No. A01A1190.
Court of Appeals of Georgia.
October 12, 2001.
*241 Glaze, Glaze, Harris & Arnold, Emmett J. Arnold, for appellant.
Robert E. Keller, District Attorney, Erman J. Tanjuatco, Assistant District Attorney, for appellee.
BLACKBURN, Chief Judge.
Following a jury trial, Martino Jamar Jackson appeals his convictions for child molestation, aggravated child molestation, and sodomy, contending that: (1) the trial court erred by failing to merge the convictions for aggravated child molestation and sodomy and (2) there was a fatal variance between the indictment for aggravated child molestation and sodomy, and the evidence presented on those charges. Because Jackson waived these arguments for purposes of appeal, we affirm.
1. Jackson first contends that the trial court should have merged his convictions for aggravated child molestation and sodomy as a matter of fact. Jackson further contends that, because of this error, he was improperly sentenced. Jackson, however, "did not object in the trial court to the sentences imposed nor contend that the offenses merged. Thus, the matter was not preserved for appellate review." (Punctuation omitted.) Wright v. State.[1] See also Heard v. State.[2]
2. Jackson contends that the indictment regarding the counts of aggravated child molestation and sodomy brought against him contained a fatal variance. Once again, however, Jackson has waived this error.
Because the record fails to demonstrate that [Jackson] raised the fatal variance issue on his [aggravated child molestation and sodomy] conviction[s] in the trial court, we may not address it here. Issues presented for the first time on appeal furnish nothing for us to review, for this is a court for correction of errors of law committed by the trial court where proper exception is taken, because one may not abandon an issue in the trial court and on appeal raise questions or issues neither raised nor ruled on by the trial court.
(Punctuation omitted.) Freeland v. State.[3]
Judgment affirmed.
POPE, P.J., and MIKELL, J., concur.
NOTES
[1]  Wright v. State, 233 Ga.App. 358, 362(4), 504 S.E.2d 261 (1998).
[2]  Heard v. State, 232 Ga.App. 405, 406(2), 501 S.E.2d 884 (1998).
[3]  Freeland v. State, 223 Ga.App. 326, 327(2), 477 S.E.2d 633 (1996).